DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021  has been entered.
 Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. The applicant argues the references cited in prior office action does not provide the crest and the trough of the layers which provides the same behavior. However, Takahashi discloses the battery having the patterns on the surface of the battery and the surface of the cover as shown in fig. 7, while showing the crest and valley bends in fig. 4E as detailed in office action below.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “configured seal” which should be changed to “configured to seal”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

U.S. Patent Application Publication Number 2014/0218852 granted to Alcazar in view of U.S. Patent Application Publication Number US20150333302A1 granted to Johns et al. (hereinafter “Johns”) in yet further view of 20160218327 granted to Takahashi et al. (hereinafter “Takahashi”).


Regarding claim 1, Alcazar discloses a wearable device (e.g. wearable device 100) comprising: a body member (e.g. 106) including a heartbeat sensor (e.g. 404 is a heart rate sensor) ; a first band member (e.g. 102) and a second band member (e.g. 110) including an accommodating portion respectively formed at a portion coupled to the body member (e.g. Fig. 1); and battery having a predetermined length with a plate shape having a predetermined area (e.g. Fig. 6 showing that the battery is plate shaped and includes a “predetermined area”; please note that the claim does not specify what the plate-shape looks like and does not set forth the area. Therefore, the examiner understands the shape and area to be displayed in Fig. 6); wherein the battery is embedded in the body member (e.g. primary battery 414 and a secondary battery 606 accommodated in wrist band 110); However, Alcazar fails to disclose a flexible battery, wherein an intermediate portion of the battery is accommodated in the body member and each remaining end of the flexible battery are respectively accommodated in the accommodating portion of the first band member and the second band member and; and wherein the flexible battery is embedded in the body member, the first band member and the second band member such that the flexible battery is simultaneously positioned inside the body member, the first band member and the second band member. 
Alcazar as modified by Johns discloses the limitations above but are silent on the structure of the flexible battery. Therefore, the mentioned references fail to disclose wherein the flexible battery includes: an electrode assembly, and wherein the electrode assembly includes a positive electrode, a negative electrode and a separator disposed between the 
However, Takahashi teaches that it is known to provide the structure of a flexible battery (e.g. para 0169 “flexible battery”) that can be used in a wearable device (e.g. para 0172) having an electrode assembly (e.g. Fig. 1A, battery 100), and wherein the electrode assembly includes a positive electrode, a negative electrode and a separator disposed between the positive electrode and the negative electrode (e.g. para 0059, 0070 “a stack of a plurality of electrode groups each including the positive electrode 101, the separator 103, and the negative wherein the first pattern and the second pattern have a same behavior (e.g. figs 7-8E; it is understood that having patterns that are similar in direction would allow the t would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Alcazar as modified by Johns with the teachings of Takahashi in order to provide the structure of a flexible battery with wrinkles that includes hills and valleys that are designed in parallel that would allow the predictable result of suppressing generation of wrinkles of the exterior body when the secondary battery is bent.


Regarding claim 14, Alcazar as modified by Johns and Takahashi (hereinafter “modified Alcazar”) discloses the wearable device of claim 1, Alcazar additionally discloses comprising a communication unit configured to transmit heartbeat information measured by the heartbeat sensor (e.g. Para. 0009 and 0030; Fig. 4).

Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Alcazar as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2011/0125037 granted to Iijima et al. (hereinafter Iijima”).

Regarding claim 2, The Modified Alcazar discloses the wearable device of claim 1, comprising: a circuit board (e.g. 406) disposed inside the body member and disposed above the flexible battery (e.g. Paras. 0025 and 0028; Fig. 4); but fails to disclose a connecting member having one end coupled to the circuit board and a second end disposed below the flexible Iijima teaches that it is known to connect the heart beat sensor to the circuit board to measure the heart beat data by using a connecting member (e.g. 62) having one end coupled to the circuit board (e.g. 23 through connector 24) and a second end disposed below the battery (e.g. Fig. 2 “showing sensor board 62 below battery 9) and electrically connected to the heartbeat sensor (e.g. pulse sensor 60; Para 0083). This would provide electrical connection between the circuit board and the heart beat sensor as provided in paragraph 0084. 


Regarding claim 7, the modified Alcazar as further modified by Lijima discloses the wearable device of claim 2, Iijima teaches that it is known to include a connecting member that is flexible printed circuit board in order to improve the flexibility of the device (e.g. Para. 0055, 0083).

Regarding claim 8, the Modified Alcazar s further modified by Lijima discloses the wearable device of claim 7, Iijima teaches that it is known to provide a connecting member that is folded at least once such that a portion thereof is disposed between the circuit board and the flexible battery to allow additional movability within the device (e.g. Figs. 2, para 0055). 


Regarding claim 9, the Modified Alcazar further modified by Lijima discloses the wearable device of claim 8, Iijima teaches wherein a length of the portion of the connecting member disposed between the flexible printed circuit board and the flexible battery is greater than twice a width of the circuit board (e.g. Figs. 2, para 0055).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over The modified Alcazar as further modified by Iijima as applied to claim 2 above, and further in view of U.S. Patent Application Publication Number 2013/0231574 granted to Tran (hereinafter “Tran”).
Regarding claim 3, the modified Alcazar as further modified by Iijima discloses the wearable device of claim 2, although Alcazar further discloses wherein, the connecting member but fails to disclose including a portion connected to the heartbeat sensor and protrudes toward the battery. Tran teaches that it is known to allow a portion connected to the heartbeat sensor and protrudes toward the battery (e.g. Para. 0189). It would have been obvious to one of ordinary skill in the art at the time to modify the modified Alcazar as further modified by Iijima with the teachings of Tran to provide a sensor that is slidably adjustable along the wrist to provide the predictable results of optimized beam transmission and pick up (e.g. Para. 0189).

Regarding claim 4, The modified Alcazar as further modified by Iijima the wearable device of claim 3, Alcazar disclose wherein a seating portion that includes a portion of the heartbeat sensor is formed at a bottom surface of the body member (e.g. fig. 5, sensors 404a-b, para 0036).



Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Alcazar as further modified by Iijima as applied to claim 2 above, and further in view of U.S. Patent Application Publication Number 2014/0246917 granted to Proud et al. (hereinafter “Proud”).
Regarding claim 5, the modified Alcazar as further modified by Iijima discloses the wearable device of claim 2, but fails to disclose comprising power receiving antenna unit disposed inside the body member to wirelessly receive power and supply power to the flexible battery. Proud teaches that it is known to provide a power receiving antenna disposed inside the body member to wirelessly receive power and supply power to the flexible battery (e.g. Para. 0558) in order to allow wireless charging of the battery (0572). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of the modified Alcazar as further modified by Iijima with the teachings of Proud to provide a wearable device that may be charged by wireless power delivery without human intervention in order to provide the predictable results of reducing or eliminating the need to remember to plug in the wearable device for charging.
Regarding claim 6, the modified Alcazar as further modified by Iijima discloses the wearable device of claim 5, but fails to disclose the power receiving antenna is disposed at a surface opposite a surface of the connecting member connected to the heartbeat sensor.
Proud teaches that it is known to provide the power receiving antenna is disposed at a surface opposite a surface of the connecting member connected to the heartbeat sensor (e.g. Paras. 0570 and 0574) in order to facilitate remote/wireless charging. It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of the modified Alcazar as further modified by Iijima with the teachings of Proud to provide wireless power delivery without human intervention in order to provide the predictable results of reducing or eliminating the need to remember to plug in the wearable device for charging (e.g. Para. 0572).

Regarding claim 10, the modified Alcazar as further modified by Iijima discloses the wearable device of claim 5, but fails to disclose wherein the power receiving antenna receives power in a magnetic resonance manner or a magnetic induction method.
Proud teaches that it is known to provide the wireless power transmission unit receives power using a magnetic resonance method or a magnetic induction method (e.g. Para. 0113) in order to allow wireless charging of the device (e.g. para 0572). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of the modified Alcazar as further modified by Iijima with the teachings of Proud to provide wireless power delivery without human intervention in order to provide the predictable results of reducing or eliminating the need to remember to plug in the wearable device for charging.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Alcazar as applied to claim 1 above, and further in view of U.S. Patent Application Publication Number 2012/0244408 granted to Huang et al. (hereinafter “Huang”).
Regarding claim 12, modified Alcazar discloses the wearable device of claim 1, but fails to disclose wherein the portion of the flexible battery in the accommodating portion of the first band member and the second band member is entirely or partially corrugated. Huang teaches that it is known to use the portion of the flexible battery in the accommodating portion of the first band member and the second band member is entirely or partially corrugated as set forth in Figure 5 and paragraph 9 to provide a corrugated battery that is flexible so that the wearable battery can be more comfortably worn by the user to provide the predictable results of a wearable device with a corrugated battery that is flexible so that the wearable battery can be  (e.g. Para. 0009).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by the modified Alcazar, with a battery that is entirely or partially corrugated as taught by Huang, since such a modification would provide the predictable results of a wearable device with a corrugated battery that is flexible so that the wearable battery can be more comfortably worn by the user.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10938059. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to a flexible battery having a cover wherein the cover and the battery both include a specific pattern.
Claims 1-10, 12, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 10203726. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792